Citation Nr: 0817690	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT), claimed as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied service connection for 
porphyria cutanea tarda.  The veteran filed a timely appeal 
as to the denial of service connection for porphyria cutanea 
tarda.

A video conference hearing was held in May 2003, before the 
undersigned.

At the hearing, the veteran raised the issue of entitlement 
to service connection for residuals of a shell fragment wound 
of the back.  This issue has not yet been adjudicated, and is 
referred to the RO for such adjudication.

In January 2004 and November 2005, the Board remanded the 
case for further development. 

The agency of original jurisdiction (AOJ) scheduled the 
veteran for an examination in May 2007.  A notation on 
request for examination indicates that the veteran had called 
and withdrawn his claim.  This phone call could not serve to 
have withdrawn his appeal, because withdrawals must be in 
writing.  38 C.F.R. § 20.204(b)(1) (2007).  The AOJ continued 
with the adjudication of the veteran's claim and recertified 
the appeal to the Board.  In a January 2008 supplemental 
statement of the case, the AOJ advised the veteran that if he 
wanted to withdraw the appeal, he should submit a written 
statement to that effect.  No response is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In its January 2004 remand, the Board noted that the veteran 
had raised an unadjudicated claim for service connection for 
hepatitis C.

In its November 2005 decision, the Board noted that the 
hepatitis C claim remained unadjudicated and that it was 
inextricably intertwined with the claim for service 
connection for PCT -i.e. an adverse decision on one claim 
could have an adverse impact on the other.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (Where 
the facts underlying the claims may be "intimately 
connected", the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together).

The Board found that the two claims were inextricably 
intertwined because there is a medical opinion apparently 
linking PCT to hepatitis C.  The Board therefore remanded the 
issues so the agency of original jurisdiction (AOJ) could 
adjudicate the newly raised claim for entitlement to service 
connection for hepatitis C.

The AOJ did not adjudicate the newly raised claim for 
entitlement to service connection for hepatitis C as 
stipulated in the November 2005 Board remand.  In the January 
2008, SSOC the AOJ noted the criteria for establishing 
service connection and that it had not been determined that 
hepatitis C was incurred in, caused by, or aggravated by 
service.  The SSOC did not list the hepatitis C issue or 
explicitly deny entitlement to service connection.  In any 
event, an SSOC cannot serve to announce decisions on issues 
that were not previously adjudicated.  38 C.F.R. § 19.31(a) 
(2007).

The veteran has a right to compliance with orders of the 
courts or the Board.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v West, 11 Vet. App. 268, 271 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C.  The veteran and his 
representative are reminded that to 
obtain appellate review of any issue not 
currently in appellate status, a timely 
appeal must be perfected by filing a 
notice of disagreement, and, after 
issuance of a statement of the case, 
filing a substantive appeal.

2.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the claims to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

